U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32433 PRESTIGE BRANDS HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 20-1297589 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 90 North Broadway Irvington, New York 10533 (Address of Principal Executive Offices, including zip code) (914) 524-6810 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of January 31, 2008, there were 50,002,705 shares of common stock outstanding. Prestige Brands Holdings, Inc. Form 10-Q Index PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Statements of Operations – three months ended December 31, 2007 and 2006 and nine months ended December 31, 2007 and 2006 (unaudited) 2 Consolidated Balance Sheets – December 31, 2007 and March 31, 2007 (unaudited) 3 Consolidated Statement of Changes in Stockholders’ Equity and Comprehensive Income – nine months ended December 31, 2007 (unaudited) 4 Consolidated Statements of Cash Flows – three months ended December 31, 2007 and 2006 and nine months ended December 31, 2007 and 2006 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosure About Market Risk 41 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 5. Other Information 43 Item 6. Exhibits 44 Signatures 45 -1- PART I FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Prestige Brands Holdings, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended December 31 Nine Months Ended December 31 (In thousands, except per share data) 2007 2006 2007 2006 Revenues Net sales $ 79,644 $ 79,564 $ 244,525 $ 239,164 Other revenues 578 560 1,645 1,434 Total revenues 80,222 80,124 246,170 240,598 Cost of Sales Costs of sales 38,783 36,766 118,875 114,350 Gross profit 41,439 43,358 127,295 126,248 Operating Expenses Advertising and promotion 9,572 8,952 28,375 25,809 General and administrative 6,209 7,068 24,039 20,761 Depreciation 126 177 379 616 Amortization of intangible assets 2,627 2,627 7,881 7,013 Total operating expenses 18,534 18,824 60,674 54,199 Operating income 22,905 24,534 66,621 72,049 Other income (expense) Interest income 164 199 524 787 Interest expense (9,490 ) (10,355 ) (29,132 ) (30,478 ) Total other income (expense) (9,326 ) (10,156 ) (28,608 ) (29,691 ) Income before provision for income taxes 13,579 14,378 38,013 42,358 Provision for income taxes 5,160 3,735 14,445 14,675 Net income $ 8,419 $ 10,643 $ 23,568 $ 27,683 Basic earnings per share $ 0.17 $ 0.21 $ 0.47 $ 0.56 Diluted earnings per share $ 0.17 $ 0.21 $ 0.47 $ 0.55 Weighted average shares outstanding: Basic 49,799 49,535 49,744 49,425 Diluted 50,035 50,024 50,040 50,016 See accompanying notes. -2- Prestige Brands Holdings, Inc. Consolidated Balance Sheets (Unaudited) (In thousands) Assets December 31, 2007 March 31, 2007 Current assets Cash and cash equivalents $ 11,554 $ 13,758 Accounts receivable 38,977 35,167 Inventories 30,659 30,173 Deferred income tax assets 3,094 2,735 Prepaid expenses and other current assets 2,002 1,935 Total current assets 86,286 83,768 Property and equipment 1,437 1,449 Goodwill 308,915 310,947 Intangible assets 649,277 657,157 Other long-term assets 7,528 10,095 Total Assets $ 1,053,443 $ 1,063,416 Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ 18,703 $ 19,303 Accrued interest payable 4,574 7,552 Other accrued liabilities 11,711 10,505 Current portion of long-term debt 3,550 3,550 Total current liabilities 38,538 40,910 Long-term debt 422,675 459,800 Other long-term liabilities 2,801 2,801 Deferred income tax liabilities 120,066 114,571 Total Liabilities 584,080 618,082 Commitments and Contingencies – Note 13 Stockholders’ Equity Preferred stock - $0.01 par value Authorized – shares Issued and outstanding – None Common stock - $0.01 par value Authorized – shares Issued – shares 501 501 Additional paid-in capital 379,983 379,225 Treasury stock, at cost - 57 shares at December 31, 2007 and 55 shares at March 31, 2007 (45 ) (40 ) Accumulated other comprehensive income 21 313 Retained earnings 88,903 65,335 Total stockholders’ equity 469,363 445,334 Total Liabilities and Stockholders’ Equity $ 1,053,443 $ 1,063,416 See accompanying notes. -3- Prestige Brands Holdings, Inc. Consolidated Statement of Changes in Stockholders’ Equity and Comprehensive Income Nine Months Ended December 31, 2007 (Unaudited) Common Stock Par Shares Value Additional Paid-in Capital Treasury Stock Shares Amount Accumulated Other Comprehensive Income Retained Earnings Totals (In thousands) Balances - March 31, 2007 50,060 $ 501 $ 379,225 55 $ (40 ) $ 313 $ 65,335 $ 445,334 Stock-based compensation 758 758 Purchase of common stock for treasury 2 (5 ) (5 ) Components of comprehensive income: Net income 23,568 23,568 Amortization of interest rate caps reclassified into earnings, net of income tax expense of $181 296 296 Unrealized loss on interest rate caps, net of income tax benefit of $367 (588 ) (588 ) Total comprehensive income 23,276 Balances
